                                                   Case 2:18-cv-04315-DSF-JPR Document 94-3 Filed 07/28/20 Page 1 of 5 Page ID #:1838




                                                          1
                                                          2
                                                          3
                                                          4
                                                          5
                                                          6
                                                          7
                                                          8
                                                          9                       UNITED STATES DISTRICT COURT
                                                          10                    CENTRAL DISTRICT OF CALIFORNIA
                                                          11                            WESTERN DIVISION
                                                          12
                       400 South Hope Street, 8th Floor




                                                          13
Holland & Knight LLP
                           Los Angeles, CA 90071

                             Fax: 213.896.2450




                                                               SECURITIES AND EXCHANGE            Case No. 18-cv-4315 DSF (JPRx)
                             Tel: 213.896.2400




                                                          14
                                                               COMMISSION,
                                                          15                                      [PROPOSED] ORDER APPROVING
                                                                          Plaintiff,              CLAIMS PROCESS AND BAR DATE
                                                          16
                                                                    vs.
                                                          17
                                                               TITANIUM BLOCKCHAIN
                                                          18   INFRASTRUCTURE SERVICES,
                                                          19   INC.; EHI INTERNETWORK AND
                                                               SYSTEMS MANAGEMENT, INC.
                                                          20   aka EHI-INSM, INC.; and MICHAEL
                                                               ALAN STOLLERY aka MICHAEL
                                                          21   STOLLAIRE,
                                                          22              Defendants.
                                                          23
                                                          24
                                                          25
                                                          26
                                                          27
                                                          28

                                                                   [PROPOSED] ORDER APPROVING CLAIMS PROCESS AND BAR DATE
                                                   Case 2:18-cv-04315-DSF-JPR Document 94-3 Filed 07/28/20 Page 2 of 5 Page ID #:1839




                                                          1
                                                                                                [PROPOSED] ORDER
                                                          2
                                                                               APPROVING CLAIMS PROCESS AND BAR DATE
                                                          3
                                                                     Before the Court is the Motion of Josias N. Dewey, as Court-appointed Receiver
                                                          4
                                                               for the estate of Defendant Titanium Blockchain Infrastructure Services, Inc. seeking
                                                          5
                                                               approval of the claims process: (i) defining the eligible claimant class; (ii) giving notice
                                                          6
                                                               of via electronic means; (iii) receiving claims via electronic means; (iv) validating claims
                                                          7
                                                               using blockchain transactional data; (v) receiving and considering claims determination
                                                          8
                                                               objections; and (vi) establishing the Claims Bar Date and Claims Process timeframe.
                                                          9
                                                                     The Court having received and read the Motion, being so advised in the matter
                                                          10
                                                               and finding good cause, hereby orders that the Motion is in all respects GRANTED.
                                                          11
                                                               I.    Notice Procedure and Timeframe.
                                                          12
                                                                     The Notice Procedures and Claims Process timeframe proposed in the Motion are
                       400 South Hope Street, 8th Floor




                                                          13
Holland & Knight LLP
                           Los Angeles, CA 90071




                                                               approved. Within 30 days after entry of this Order, the Receiver shall publish the Claims
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14
                                                               Process Notice, apprising Claimants of the Bar Date and pendency of the Claims Process
                                                          15
                                                               as described in the Motion, including at the Receiver’s website: https://tbis.io/. These
                                                          16
                                                               approved notice procedures will provide adequate and sufficient notice of the Bar Date
                                                          17
                                                               and satisfy due process requirements.
                                                          18
                                                               II.   Claim File Requirements, Release, and Bar Date.
                                                          19
                                                                     All claimants of the Receivership Entities must file claims on or before 11:59 p.m.
                                                          20
                                                               (Pacific Time) 90 calendar days following publishing of the Claims Process Notice (the
                                                          21
                                                               Claims “Bar Date”). Unless excepted with good cause at the discretion of the Receiver,
                                                          22
                                                               Claimants must submit claims using the Receiver’s online claim system using the form
                                                          23
                                                               exemplified in Exhibit B of this order. The Receiver’s online claim system will be
                                                          24
                                                               published at an internet address included in the Receivers notice of claims process.
                                                          25
                                                                     The Receiver is authorized to obtain the release from each Claimant desiring to
                                                          26
                                                               receive a distribution on their claim by including the release in the claims form.
                                                          27
                                                                     Claimants wishing to submit claims via alternative means, object to the Receiver’s
                                                          28

                                                                      [PROPOSED] ORDER APPROVING CLAIMS PROCESS AND BAR DATE
                                                   Case 2:18-cv-04315-DSF-JPR Document 94-3 Filed 07/28/20 Page 3 of 5 Page ID #:1840




                                                          1    Claim Determination, or request any other deviation from the standard Claims Process
                                                          2    procedure or time requirements, should contact the Receiver at tbis@hklaw.com.
                                                          3    III.   Claims Determination Process and Objections.
                                                          4           The Receiver will establish the claim amount based on available transactional data,
                                                          5    Claim Form information, and supporting documentation. The Receiver will provide the
                                                          6    Claim Determination to Claimants electronically or as otherwise agreed.
                                                          7           Claimants must submit Claim Determination objections to tbis@hklaw.com on or
                                                          8    before 11:59 pm (Pacific Time) 100 calendar days following publishing of the Claims
                                                          9    Process Notice. The Receiver will evaluate objections and respond with the Receiver’s
                                                          10   determination within 5 calendar days after receipt of an objection.
                                                          11   IV.    Failure to Respond by Bar Date or Timely Object to Claim Determinations
                                                          12          will Bar Claims.
                       400 South Hope Street, 8th Floor




                                                          13          Claimants failing to timely file claims or timely object to the Receiver’s Claim
Holland & Knight LLP
                           Los Angeles, CA 90071

                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14   Determination of their respective claims are forever barred, estopped, and enjoined from
                                                          15   later asserting such claims against the TBIS Receivership Estate. The TBIS Receivership
                                                          16   Estate will be forever discharged from any and all indebtedness or liability arising from
                                                          17   such claims.
                                                          18   V.     Distribution.
                                                          19          After the Receiver determines all claims and objections, the Receiver will determine
                                                          20   the proposed distribution amount based on the total value of eligible claims, types of
                                                          21   claims, and available assets, and submit a distribution proposal to the Court.
                                                          22
                                                          23
                                                          24
                                                          25
                                                          26
                                                          27
                                                          28

                                                                       [PROPOSED] ORDER APPROVING CLAIMS PROCESS AND BAR DATE
                                                   Case 2:18-cv-04315-DSF-JPR Document 94-3 Filed 07/28/20 Page 4 of 5 Page ID #:1841




                                                          1    VI.   Miscellaneous
                                                          2          This Order is immediately effective and enforceable upon entry. The Receiver is
                                                          3    authorized to take all actions necessary to effectuate the relief granted pursuant to this
                                                          4    Order in accordance with the Motion. The Court retains exclusive jurisdiction with respect
                                                          5    to all matters related to this Order’s implementation.
                                                          6          SO ORDERED.
                                                          7
                                                          8
                                                          9          _____________, 2020
                                                          10                                    DALE S. FISCHER
                                                                                                UNITED STATES DISTRICT JUDGE
                                                          11
                                                          12
                       400 South Hope Street, 8th Floor




                                                          13
Holland & Knight LLP
                           Los Angeles, CA 90071

                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14
                                                          15
                                                          16
                                                          17
                                                          18
                                                          19
                                                          20
                                                          21
                                                          22
                                                          23
                                                          24
                                                          25
                                                          26
                                                          27
                                                          28

                                                                      [PROPOSED] ORDER APPROVING CLAIMS PROCESS AND BAR DATE
                                                   Case 2:18-cv-04315-DSF-JPR Document 94-3 Filed 07/28/20 Page 5 of 5 Page ID #:1842




                                                          1                                    PROOF OF SERVICE
                                                          2          I am employed in the County of Los Angeles, State of California. I am over the age
                                                          3    of 18 and not a party to the within action. My business address is 400 S. Hope Street, 8th
                                                          4    Floor, Los Angeles, CA 90071.
                                                          5          On July 28, 2020, I served the document described as Receiver’s [PROPOSED]
                                                          6    ORDER APPROVING CLAIMS PROCESS AND BAR DATE on the interested
                                                          7    parties in this action as follows:
                                                          8
                                                                     [X] (BY Electronic Transfer to the CM/ECF System) In accordance
                                                          9
                                                                     with Federal Rules of Civil Procedure 5(d)(3) and Local Rule 5-4, I
                                                          10         uploaded via electronic transfer a true and correct copy scanned into an
                                                                     electronic file in Adobe “pdf” format of the above-listed document(s)
                                                          11
                                                                     to the U.S. District Court Central District of California’s Electronic
                                                          12         Case Filing (CM/ECF) system on this date.
                       400 South Hope Street, 8th Floor




                                                          13
Holland & Knight LLP
                           Los Angeles, CA 90071

                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14         I declare under penalty of perjury under the laws of the United States of America
                                                          15   that the above is true and correct.
                                                          16
                                                          17   Executed on July 28, 2020, Los Angeles, California.
                                                          18
                                                                                                     /s/Kristina S. Azlin
                                                          19                                         Kristina S. Azlin
                                                          20
                                                          21
                                                          22
                                                          23
                                                          24
                                                          25
                                                          26
                                                          27
                                                          28

                                                                       [PROPOSED] ORDER APPROVING CLAIMS PROCESS AND BAR DATE
